ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of first degree murder, in violation of section 565.020 RSMo 1994, on which he was sentenced to life imprisonment without the possibility of parole, and of armed criminal action, in violation of section 571.015 RSMo 1994, on which he was sentenced to a concurrent term of life imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of *891law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).